Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
2.	Applicant’s election without traverse of species: multi-organ failure syndrome in the reply filed on 3/28/2022 is acknowledged.

3.	Amended claim 7, (3/28/2022), and previously presented claims 8-13, are pending and under consideration by the Examiner.
	Claims 1-6, and 14-15 have been canceled.

4.	The following previous rejections and objections are withdrawn in light of Applicant’s amendments filed on 3/28/2022:
(i)	the rejection of claims 7-13  under 35 U.S.C. 112(a), written description. 

5.	Claims 7-13 are allowable.

6.	The following is an Examiner's Statement of Reasons for Allowance: 
None of the prior art of record describe or suggest a method for treating a sepsis or a septic shock in a patient, the method comprising: reducing a pro-inflammatory cytokine and increasing an anti- inflammatory cytokine in the patient by administering a therapeutically effective dose of interferon beta (IFN-β), wherein the dose of IFN-β induces expression of silent mating type information regulation 2 homolog (SIRT1) as an active ingredient to the patient, wherein the sepsis or the septic shock causes multi-organ failure syndrome.  The method as recited in the claims is free of the prior art by virtue of the treatment step. Furthermore, the claimed invention meets the requirements of 35 USC § 101 and 35 USC § 112 in that the method provides an alternative method for treating sepsis or septic shock.

7.	Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Advisory Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prema Mertz whose telephone number is (571) 272-0876. The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on (571) 272-0857.  Official papers filed by fax should be directed to (571) 273-8300.  Faxed draft or informal communications with the examiner should be directed to (571) 273-0876.  Information regarding the status of an application may be obtained from the Patent application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


					/PREMA M MERTZ/                                                            Primary Examiner, Art Unit 1646